 JE.MACFARLANE335J.E.MacFarlaneandPaulJohnson.Case31-CA-2622July 20, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn March 15, 1972, Trial Examiner MauriceAlexandre issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedcross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent, J. E. MacFarlane, an Individual,his agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommend-ed Order.CHAIRMAN MILLER,dissenting:This is an unusual case. The General Counselissued a complaint, charging that Respondent dis-charged Paul Johnson because he had joined orassisted the Union or engaged in other protectedactivity.The Trial Examiner has found a violationfor almost exactly the opposite reason-i.e., he findsJohnson was terminated because he wasnot amember of the Union.Such a state of affairs suggests that the Board,upon review, ought to scrutinize the record with carein an effort to discover what we really have before us.Ihave done so, and have concluded, for the reasonsset forth below, that no violation of our Act hasoccurred.I find the facts to be as follows:Respondent purchased this small business, whichinvolves transportingmail for the U.S. PostalService, on July 1, 1971. The predecessor had a unioncontract; Respondent understood that, and assumedthe contract.Themodus operandiunder that agreement has to bepieced together here from a rather sketchy record.Respondent is a small businessman with littlesophistication in these matters, and no union officerappeared as a witness to clarify the less than clearpicturewhich must be put together from ratherfragmentary evidence.But, as best as I can make out, the Union requiressmall operators such as this one to apply thecontract, including the union security clause thereof,only to regular full-time employees. Part-time andtemporary employees are treated differently-theyare paid the contract wage scale, but as Respondentunderstands the practice, at least, they are notentitled to receive certain fringe benefits, such ascoverage by the pension and welfare provisions ofthe agreement. The union security clause is alsoapplied differently as to them-they do not becomeregular union members, but they do remit a monthlyservice fee, which is deducted from their pay, under aseparate kind of checkoff form from that applicableto regular, full-time employees who are required tobecome regular, full-fledged union members. Thereisno formal recognition in the contract of thesearrangements,and also no formal or clear-cutdefinition of precisely where the line of distinction isdrawn between regular full-time employees andtemporary or part-time employees. Or, if there is, noone who testified at this hearing understood it withany degree of clarity.Itisthe custom to refer to the part-time ortemporary employees as "non-union" employees,and to use this same term to apply to employees whohave not yet completed their probationary period.When Respondent bought the business, it also tookover, as the Trial Examiner found, seven employeeswho concededly were regarded as regular full-timeemployees. He also took over Johnson and Apodaca,who were regarded as part-time or temporary "non-union" employees.At or about this time, however, Johnson had takena step which, in the context of themodus vivendiofthe parties, was unusual. He had gone to the unionhall and sought, on his own, full-fledged membershipin the Union. This was not customary, since usuallyemployees waited until they became regular, full-time employees, at which time full-fledged unionmembership was both customary and required by theparties' interpretationof the contractual unionsecurity clause.Respondent had no knowledge ofthis and, when Johnson, on July 6, told RespondentIWe agree with the Trial Examiner that Johnson was laid off forthe possibility that Johnson might in any event have been laid off on July 6discriminatory reasonsHowever, we find no evidence in the record toon the basis of nondiscriminatory criteria.As this comment appears to besupport the Trial Examiner's comment in in 12 of his Decision regardingpure speculation,we do not adopt it198 NLRB No. 51 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was a union member, Respondent, understand-ably in the light of the normal customs as to this,disbelieved him, as the Trial Examiner correctlyfound.On July 3, Johnson complained about not receivingcertainovertimebenefits forwork on a shiftbeginning June 30 and ending on July 1. Theproblem' appeared to be one of whether the workweek in question should be treated as a singleworkweek for purposes of computing overtime, or astwo separate workweeks in view of a new employerhaving taken over as of June 1. Before havingaccepted theassignmentto the June 30-July 1 longshift, on or about June 26, Johnson had inquired oftheUnion as to whether he would be entitled toovertimepay for the work in question, and hadreceived an affirmative answer. When he was deniedthe overtime pay, despite his complaint, he againcalled the Union, and was told this time that he wasnot entitled to the overtime. Though the record is notcomplete on this point, it is quite probable that thecircumstanceof the advent of a new employer hadnot been mentioned at the time of his initial inquiry,and it was this changed circumstance which enteredinto the changed opinion of the union representativeat the time of the later inquiry.On July 6, Johnson made a second complaint-thistime about his failure to receive holiday pay for theFourth of July. On this occasion he was told that hewas not eligible for this contractual fringe benefitbecause he was a "non-union" employee. In thecontext explained above, what was meant, of course,was that he was a part-time or temporary employee,who was both not required to join the Union andwho, as Respondent understood it, was ineligible forthe fringes applicable only to the regular full-timeemployees who are also required to be full-fledgedunion members. Johnson replied that he was a unionmember, and would complain to the Union about hisholiday pay. He did so, and ultimately the Unionsuccessfullycontended that he was entitled toholiday pay. This suggests that Respondent may nothave been fully correct in his understanding thattemporary part-time employees were not entitled tocontractual fringe benefits, but the record leaves usto conjecture as to this point.Johnson was also told on July 6 that he was beinglaid off. Respondent says that he had decided tooperate with a total of eight employees-seven full-time,one temporary-and to do some drivinghimself.The Trial Examiner did not pass on thecredibilityofRespondent's testimony that thiscutbackwas for business reasons. The recordappears, however, to bear it out, as Respondent didthereafter operate with seven regular full-time driv-ers,plus one temporary or part-time employee-there being a succession of the latter type becauseof turnover.The issue, then, becomes one of whether Johnsonwas discriminatorily selected for layoff. Respondenttestified that he believed his only choice consistentwith the contract was to lay off either Johnson orApodaca, the two temporary or part-time "non-union"employees.He testified that as between thesetwo,Johnsonwas least senior and also leastcompetent, there having been some incidents whichRespondent believed indicated Johnson was a lessthan totally satisfactory driver.The Trial Examiner finds that this selection ofJohnson because of his "non-union"status is, ineffect,an admission of a discriminatory basis ofselection. The difficulty with this finding is that theTrialExaminer does not seem to have understoodthe distinction which the parties had drawn betweenregular full-time, so-called "union" employees andtemporary or part-time, so-called "non-union" em-ployees.When viewed in that context, it is plain thatRespondent's view that he had to choose a "non-union" employee, however discriminatory that termin its formal usage may sound, was not, in fact,discriminatory here. Instead, the choice comportedwithRespondent's understanding that temporaryand part-time employees do not enjoy the samecontractual protections as regular full-time employ-ees, and thus that a regular fully covered employeewould clearly be entitled to priority in the event oflayoff.That the Union may have joined in so construingthe agreement seems evident from Johnson's testimo-ny that after he filed a grievance regarding histermination, he discussed it with the union represent-ative,and apparently immediately following thatdiscussion embarked on an effort to determine theprecise seniority date of the other part-time ortemporary "non-union" employee,Apodaca. Itseems reasonable to infer that the Union, too, wasthus concerned only with the relative status of thesetwo employeesindeterminingtheproprietyofRespondent's action.Respondent, who appearedpro seat the hearing,appeared baffled at the failure of General Counseland the Trial Examiner to understand this distinctionwhich, to his mind, was the way of life in thisindustry and in this area. Thus, Respondent protest-ed at several points in the hearing to the effect thathemusthave used the correct basis of selection or theUnion would have pursued the matter under thecontract. And he kept asking why the Board had notpursued the Union if what had happened here waswrong, since he knew that Johnson had filed an 8(b)charge against the Union which General Counselhad dismissed. J.E.MACFARLANEHad Respondent been represented by experiencedlabor counsel at the hearing, probably the context ofthe distinction would have been sufficiently clearlybrought out so that the Trial Examiner might betterhave understood it. Indeed, only the curious circum-stance of a complaint alleging that Johnson was firedbecause of his union membership and a TrialExaminer's finding the opposite-i.e., that he wasfired for nonmembership-prompted the close scruti-ny of the record which had led me to this under-standing.But once one understands it, it also seems clearthatRespondent was guilty of no discriminatoryconduct in looking only to the so-called "non-union," but really part-time temporary, employeesfor selection of the first employee to be laid off.If he was in error as to his understanding of thisconstruction of the agreement, the matter shouldhave been pursued under the grievance and arbitra-tion provisions of the contract, and ourCollyerprinciples 2 would prevent our examining into it untilthose procedures had been fully utilized.There remains the question of whether Johnsonmay have been selected, as against Apodaca, becauseof Johnson's concerted activity in pursuing his claimsfor overtime pay and for holiday pay, or whether, asRespondent asserts, he selected him because he hadlesser seniority and was less competent. This issue isalso one which should normally be deferred to thegrievance and arbitration provisions of the governingagreement.There is some evidence, however, which indicatesthat the union representative, although he activelypursued and ultimately satisfactorily adjusted John-son's holiday pay grievance, and although he assuredJohnson that the matter of his termination would bepursued to arbitration, if necessary to secure afavorable result, did not in fact pursue the termina-tion grievance. We do not know why.Iwould, under these circumstances, remand thecase for a determination as to whether theresubsequently developed hostility between Johnsonand his Union of a nature which would indicate thatthis is not a proper case for deferral underCollyer.Itispossible that such may be the case. Johnsonobviously believes it is, since he has complained bothto the Board and to the International Union abouttheLocal's failure to more vigorously pursue hisgrievance. It is equally possible, however, that theUnion investigated the matter of the termination andconcluded that the selection of Johnson, rather thanApodaca, was a proper application of the contract,and was not motivated by improper reasons relatedto Johnson's advocacy of his grievance. The action oftheGeneral Counsel in dismissing the 8(b) chargeherein tends to suggest the latter, but I do not believe337we are justified in accepting such an inference asfact, in the present state of the record.In any event, since the Trial Examiner did notaddress himselfto theCollyerissue,Iwould remandfor the taking of such further evidence as may benecessary for the Trial Examiner to rule on theproper application of ourCollyerprinciple to thisremaining issue.2Collyer InsulatedWire,a Gulf and Western Systems Co.,192 NLRB No.150.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE,Trial Examiner:This case washeard in Los Angeles, California,on January 11, 1972,upon a complaint issued onOctober 26,1971,1 allegingthat Respondent MacFarlane had violated Section 8(a)(1)and (3) of the NationalLaborRelations Act, as amended.In his informal answer to the complaint,MacFarlane ineffect denied commission of the unfair labor practicesalleged.Upon the entire record,my observation of the witnesses,and the brieffiled bytheGeneral Counsel,2 I make thefollowing:FINDINGS AND CONCLUSIONSI.JURISDICTIONBy failing to deny, the answer admitted the followingallegations of the complaint:Respondent is, and has been at all times materialherein,a sole proprietorship, located in Inglewood,California where he is engaged in the transportation bymotor vehicle of mail under contract with the UnitedStates Postal Service.Respondent in the course and conduct of hisbusiness annually performs services valued in excess of$100,000 for the United States Postal Service.In the course and conduct of its business operations,Respondent transports mail destined for delivery instatesother than California and/or transports mailwhich has been received directly from states other thanCalifornia.Respondent is, and at all times material herein hasbeen, an employer engaged in commerce and in abusiness affecting commerce within the meaning ofSection 2(6) and(7) of the Act.I find the facts to be as admitted,and that MacFarlane isan employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that Van Storage Drivers, Packers, WarehousemenandHelpers Local 389,InternationalBrotherhood ofTeamsters, 'Chauffeurs,Warehousemen & Helpers ofIBased on an original and amended charge,respectivelyfiledonSeptember 13, and October 20, 1971, by PaulJohnson.2MacFarlanefailed to file a brief. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheEvidenceOn May 6, 1971,3 Paul Johnson was employed as atruckdriver by one E. C. Silvestri, the former owner of thebusinessnow owned and operated by RespondentMacFarlane. At that time, Silvestri and the Union wereparties to a collective-bargaining agreement, containing aunion-security provision which covered all of Silvestri'sdrivers.Silvestri informed Johnson that he would berequired to join the Union within 31 days, and wasrequired to execute a checkoffagreementtopermitdeduction of the union initiation fee and monthly dues.Johnson signed three copies of the checkoff authorization,retained one copy, and gave the other two to Silvestri, whowas totransmita copy to the Union.Toward the end of June, Silvestri approached Johnsonand informed him that he had forgotten to deduct uniondues for May and June from his paycheck, but that hewould make the deduction from the next paycheck. Healso informed Johnson that he had subcontracted all butone of hismail routes, effective July 1, to MacFarlane; thathe planned to retain two of his employees, Prewitt andApodaca; and that the remaining employees, includingJohnson, would be taken over by MacFarlane. On thefollowing Monday, Johnson went to the union hall, learnedthat there was no record of any moneys having beendeducted from his pay, filled out an application formembership, and was instructed by the Union to pay hisinitiationfee and dues as soon as he had the money.4On or about June 26, Silvestri asked Johnson whether hewould be willing to work overtime on July 1, which was nota regular workday for the latter. Johnson agreed. He thentelephoned the Union to ask whether Silvestri would berequired to give him overtime pay for such work. Sandouk,a union representative, answered affirmatively. On theevening of June 30, Johnson began working a shift whichextended into July 1 and lasted a total of 25 hours.On July 1, MacFarlane took over the routes which hadbeen subcontracted to him together with all of Silvestri'semployees, including Johnson, except the two employeesretainedby Silvestri.5 He also assumed Silvestri's collec-tive-bargainingagreementwith the Union. Johnson wasnot scheduled to work on July 2, but worked a regular shiftforMacFarlane on July 3. On that day, Johnson askedSilvestriwhy he had not received overtime pay for the 25-hour shift. Silvestri replied that since Johnson had workedfor him for the part of the shift up to July 1, and forMacFarlane beginning on the latter date, he had workedfor each employer separately and was not entitled to3All datesreferredto hereafter relate to 1971 unless otherwise expresslystated.4On July 2, Johnson purchased a $20moneyorder which he mailed tothe Union in payment of his dues for May and June. On August 16, he sentamoneyorderto the Union in partial paymentofhis initiation fee.5MacFarlane gave conflicting testimony as to whether Apodacaworkedfor him during the periodfromJuly 1 through 8. The parties finallystipulated that Apodaca worked for MacFarlanefor2-1/2 hours on July 1,and that he then worked exclusively for Silvestri through July 8.overtime pay. Johnson responded that he would complainto the Union.6 Apparently, other employees encountered-the same problem and, according to MacFarlane, they allcomplained to him and Silvestri about it. However,MacFarlane further testified that Johnson "was the onlyone that was very vocal."Johnson worked a regular shift on July 4. On that date,MacFarlane told Johnson that he would have no work forhim for a few days after July 5 because of his need toreorganize the business, and that he would receive hischeck on July 6. Johnson worked his regular shift on July5.On that date, he called the Union to complain about hisfailure to receive overtime pay for the 25-hour shift. ThistimeUnion Representative Sandouk reversed his prioropinion.Johnson worked a regular shift on July 6. On the latterdate,MacFarlane gave him his check, and informed himthat he had not given Johnson holiday pay for his work onJuly 4 because he was not required to do so in the case of anonunion member. Johnson testified that he replied that hewas a member of the Union, and that MacFarlane wasrequired to give him the holiday pay as well as unionmedical and other fringe benefits; and that MacFarlanethen stated that he had been informed by Silvestri that hewas not required to hire a union driver, could not afford topay union benefits, and was laying Johnson off permanent-ly inasmuch as he was in the Union. According to Johnson,he responded that MacFarlane was obligated to pay himunion benefits and that he would call the Union about thematter.MacFarlane denied being told by Johnson that he was amember of the Union. With regard to his reasons fordischarging Johnson,MacFarlane testified as follows.Silvestri had told MacFarlane that only eight employeeswere needed to operate the mail routes which the latter hadacquired.He took over from Silvestri seven full-timeemployees, all of whom were members of the Union. Inaddition, he took over Apodaca and Johnson, both ofwhom were part-time nonunion employees.? He thus hadnineemployees. Since no vacations were scheduledbetween July 5 and 13, and since he needed only eightdrivers to handle his routes, he decided to discharge oneemployee .8 In determining which individual to select, heconcluded that he could not discharge any of the full-timeunion employees and retain a part-time or temporaryemployee.This left him with only two candidates fordischarge,Apodaca and Johnson. On the basis of hisevaluation of their ability, performance, and seniority, heselected Johnson for discharge. On cross-examination,MacFarlane testified that it was his understanding thatsince Johnson was nonunion and had not completed the60-day probationary period provided in the collective-6 Johnson testified that MacFarlane was in their vicinity during theconversation, butthereis insufficientevidenceto permit a finding that heoverheard what they said.TMacFarlane testified that Silvestri had told him that Johnson was apart-timeemployee;i.e.,had been hired because one regular employee wasilland because the vacation season was approaching.8MacFarlane testified that, ifnecessary,he could do some drivinghimself. J.E.MACFARLANEbargaining agreement, he could be discharged for "anyreason at all."Johnson reported the situation to Sandouk, who statedthatMacFarlane had no choice but to retain Johnson andpay fringe benefits, that Sandouk would straighten out thematter, and that, if MacFarlane did not agree, Sandoukwould call a general strike. On or about July 12, Johnsonfiled a grievance at Sandouk's suggestion. On or about July14, following a conference with MacFarlane, Sandoukinformed Johnson that MacFarlane would pay the holidaypay. However, Sandouk stated that the matter of Johnson'sdischarge was still unresolved. Not receiving any wordfrom the Union regarding his discharge, Johnson filed anunfair labor practice charge on September 13. On Septem-ber 15, MacFarlane mailed a check for holiday pay toJohnson.B.Concluding FindingsThe General Counsel contends that, in dischargingJohnsonMacFarlane was motivated by one of twoconsiderations:his belief that Johnson had joined theUnion or Johnson's attempt to enforce the holiday pay andfringebenefitprovisionsof the collective-bargainingagreement. From MacFarlane's answer to the complaintand his testimony, his position appears to be that hethought that Johnson was not a member of the Union, andthat union membership and benefits had nothing to dowith Johnson's discharge.Icredit Johnson's testimony that he told MacFarlane onJuly 6 that he was a member of the Union. The recordestablishes that he had filed an application for unionmembership at the end of June and had paid his May andJune dues on July 2. Moreover, Johnson was a vigorousadvocate of his union rights. It is thus entirely logical andreasonable to believe that he would and did informMacFarlane of his union status. On the other hand,MacFarlane's credibility respecting thisissue isweakenedby his conflicting testimony regarding the date on whichApodaca began to work for him, and by his inaccuratestatements,contradicted by Silvestri, regarding the placeand circumstances in which the latter's prehearing affidavithad been taken.9Nevertheless, despiteMacFarlane's acquisition of in-formation regarding Johnson's union status, I am notpersuaded that he discharged Johnson for that reason, asalleged in the complaint. MacFarlane testified that hebelieved that Johnson was not a union member, and hencethat he was free to select Johnson for discharge. I aminclined to credit this testimony for two reasons. First, therecord shows that Silvestri had told MacFarlane thatJohnson was not a member of the Union. MacFarlane sotestified, Silvestri so stated in a prehearing affidavit, and hedid not specifically deny the accuracy of that statement atthehearing.Second,itisclear fromMacFarlane'stestimony that he believed that he was not free to discharge9Although MacFarlane did not know the place and circumstances, hemade representations about the facts relating thereto at the hearing10To the extent that this finding is based on MacFarlane's admissions atthe hearing,the issue involved may be regarded as having been fullylitigatedIt is thus unnecessary to decide whether or not the complaintshould be interpreted as including an allegation of an unlawful discharge339a union member and that the Union would have protestedhad he done so. It is thus highly unlikely that he wouldhave discharged Johnson if he had believed him to be aunion member.This is not to say that the discharge was lawful.MacFarlane testified that he selected Johnson rather thanApodaca for discharge because the former had lessseniority and was less competent than the latter. However,MacFarlane admitted that he regarded only nonunionemployees as candidates for discharge. I therefore find thatone of his reasons forselectingJohnson for discharge washis belief that the latter was not a union member. I furtherfind thatMacFarlane was also motivated by Johnson'svigorous advocacy of his grievances. MacFarlane admittedthat Johnson was the only employee who was very vocalabout his claim for overtime based on his 25-hour shift.Moreover, I credit Johnson's testimony that he toldMacFarlane on July 6 that he was entitled to holiday payforwork on July 4 and other union benefits, and that heinformed MacFarlane that he intended to complain to theUnion.At that point, MacFarlane discharged him. Adischargemotivated by such considerations constitutesunlawful discrimination under the Act.'°The union-security provision furnishes no defense toMacFarlane. Johnson had become a member of the Umonprior to his discharge, and there is no evidence that he wasdelinquentin hisdues or that the Union had requested hisdischarge because of dues delinquency. Nor is MacFarlaneexonerated by the fact that he acted in the mistaken beliefthat Johnson was not a union member and could belawfully discharged for that reason. Cf.N.L.R.B. v. Burnup& Sims, Inc.,379 U.S. 21.It thus appears, and I find, that Johnson was not subjecttodischarge under the union-security provision of thecollective-bargaining agreement on July 6, that he engagedin a protected activity in invoking what he believed to behis rights under the agreement, and that MacFarlanedischarged him because of such activity, believing thatJohnson was not a union member and that MacFarlanehad the right to discharge him. Such a discharge violatedSection 8(a)(3) and (1) of the Act."On the other hand,sinceIhave found that MacFarlanedid not believe that Johnson was a umon member, I find,contrary to the General Counsel's contention, that he didnot tell Johnson that he was being discharged because hewas a member of the Union.CONCLUSIONS OF LAW1.By unlawfully discharging Johnson as found above,Respondent engaged in an unfair labor practice inviolation of Section 8(a)(3) and (1) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.3.Respondent did not violate the Act by any conductnot found herein to constitute an unfair labor practice.motivated by MacFarlane's belief that Johnson was not a member of theUnion11In view of this finding, it is unnecessary to decidewhether or not itwas economically necessary for MacFarlaneto reduce his staff by oneemployee, as he testifiedEven assuming his testimony to be true, the basisfor selecting Johnson wasunlawful. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary and recommend that Respondent be orderedto cease and desist from the unfair labor practice foundand from in any like manner interfering with, restraining,or coercing its employees.Affirmatively, I recommend that Respondent offer toJohnson immediate and full reinstatement to the job whichhe held at the time of his discharge or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority and other rights and privileges. Ifurther recommend that Respondent make Johnson wholefor any loss of earnings suffered because of the discharge,by paying to him a sum of money equal to that which hewould have been paid by Respondent from the date of hisdischarge to the date on which Respondent offersreinstatement as aforesaid,less his netearnings, if any,during the said period. The loss of earnings under the orderrecommended shall be computed in the manner set forth inF.W.WoolworthCompany,90NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.12Upon the foregoing findings of fact, conclusions of law,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 13ORDERRespondent J. E. MacFarlane, his agents, successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully discharging employees or otherwisediscriminating in regard to their hire, tenure of employ-ment, or any term or condition of employment.(b) In any like manner interfering with, restraining, orcoercing employees in the exercise of any right guaranteedby the Act.2.Take the following affirmative action:(a)Offer to Paul Johnson immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, and make him whole forany loss of earnings he may have suffered by reason ofRespondent's discrimination against him, in the mannerand to the extent set forth in the section herein entitled"The Remedy."(b)Notify the above-named employee, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports, and all other records necessaryto analyze the amount of backpay due and the right ofreinstatement under the terms of this recommended Order.(d) Post at his place of business in Inglewood, California,copiesof the attached notice marked "Appendix." 14Copies of said notice on forms provided by the RegionalDirector for Region 31, after being signed by a representa-tive of the Respondent, shall be posted immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 31, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.15IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges unfair labor practices notfound herein.12 It may be that Respondent had an economicneedon July6 toreducehis driver force by one employee, and that he continues to have no need foran additional driver. If so, Respondent is of coursefree,followingreinstatement of Johnson, to discharge a driver on the basis of nondiscrimi-natory criteria. Again assuming that he had the need to lay off a driver, it ispossible that Johnson would have been selected for discharge even ifRespondent had utilized nondiscriminatory criteria. In such circumstances,thatpossibility should be considered in determining the amounts ofbackpay, if any, due to Johnson.13 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."15 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 31, in writing, within 20 daysfrom the date of this Order, what steps have been taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT unlawfully discharge employees, orotherwise discriminate against them because of theirunion activities.WE WILL offer to restore Paul Johnson to his job andpay him for all the wages, if any, which he lost becauseof the discriminationagainst him.J.E.MACFARLANE(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individual, if J.E.MACFARLANE341presently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room12100, 11000 Wilshire Boulevard,Los Angeles,California90024,Telephone824-7357.